
	
		II
		112th CONGRESS
		2d Session
		S. 3349
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2012
			Mr. Reed introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend title 38, United States Code, and the United
		  States Housing Act of 1937 to enhance and expand the assistance provided by the
		  Department of Veterans Affairs and the Department of Housing and Urban
		  Development to homeless veterans and veterans at risk of homelessness, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Zero Tolerance for Veterans
			 Homelessness Act of 2012.
		2.FindingsCongress makes the following
			 findings:
			(1)Veterans are at a
			 greater risk of becoming homeless than other people in the United States
			 because of characteristics that include the following:
				(A)Having
			 employment-related skills that are unique to military service and that can be
			 difficult to transfer to the civilian sector.
				(B)Combat-related
			 health issues.
				(C)Earning minimal
			 income or being unemployed.
				(D)A shortage of
			 safe, affordable housing.
				(2)The Secretary of
			 Veterans Affairs estimates the following:
				(A)More than 67,000
			 veterans are homeless on any given night.
				(B)About 145,000
			 veterans experience homelessness each year.
				(C)Veterans account
			 for nearly 1/5 of all homeless people in the United
			 States.
				(3)It is expected
			 that significant increases in services will be needed to serve the aging
			 veterans of the Vietnam War and members of the Armed Forces returning from
			 service in Iraq and Afghanistan.
			(4)In 2009, the
			 President and the Secretary of Veterans Affairs announced the Federal
			 Government’s renewed efforts to address veteran homelessness.
			3.Enhancement of
			 comprehensive service programs
			(a)Enhancement of
			 grantsSection 2011 of title 38, United States Code, is
			 amended—
				(1)in subsection
			 (b)(1)(A), by striking expansion, remodeling, or alteration of existing
			 buildings, or acquisition of facilities, and inserting new
			 construction of facilities, expansion, remodeling, or alteration of existing
			 facilities, or acquisition of facilities,; and
				(2)in subsection
			 (c)—
					(A)in the first
			 sentence, by striking A grant and inserting (1) A
			 grant;
					(B)in the second
			 sentence of paragraph (1), as designated by subparagraph (A), by striking
			 The amount and inserting the following:
						
							(2)The
				amount
							;
				and
					(C)by adding at the
			 end the following new paragraph:
						
							(3)(A)The Secretary may not
				deny an application from an entity that seeks a grant under this section to
				carry out a project described in subsection (b)(1)(A) solely on the basis that
				the entity proposes to use funding from other private or public sources, if the
				entity demonstrates that a private nonprofit organization will provide
				oversight and site control for the project.
								(B)In this paragraph, the term
				private nonprofit organization means the following:
									(i)An incorporated private institution,
				organization, or foundation—
										(I)that has received, or has temporary
				clearance to receive, tax-exempt status under paragraph (2), (3), or (19) of
				section 501(c) of the Internal Revenue Code of 1986;
										(II)for which no part of the net
				earnings of the institution, organization, or foundation inures to the benefit
				of any member, founder, or contributor of the institution, organization, or
				foundation; and
										(III)that the Secretary determines is
				financially responsible.
										(ii)A for-profit limited partnership or
				limited liability company, the sole general partner or manager of which is an
				organization that is described by subclauses (I) through (III) of clause
				(i).
									(iii)A corporation wholly owned and
				controlled by an organization that is described by subclauses (I) through (III)
				of clause
				(i).
									.
					(b)Grant and per
			 diem payments
				(1)Study and
			 development of fiscal controls and payment methodNot later than
			 1 year after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall—
					(A)complete a study
			 of all matters relating to the method used by the Secretary to make per diem
			 payments under section 2012(a) of title 38, United States Code, including
			 changes anticipated by the Secretary in the cost of furnishing services to
			 homeless veterans and accounting for costs of providing such services in
			 various geographic areas;
					(B)develop more
			 effective and efficient procedures for fiscal control and fund accounting by
			 recipients of grants under sections 2011, 2012, and 2061 of such title;
			 and
					(C)develop a more
			 effective and efficient method for adequately reimbursing recipients of grants
			 under section 2011 of such title for services furnished to homeless
			 veterans.
					(2)ConsiderationIn
			 developing the method required by paragraph (1)(C), the Secretary may consider
			 payments and grants received by recipients of grants described in such
			 paragraph from other departments and agencies of Federal and local governments
			 and from private entities.
				(3)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary
			 shall submit to Congress a report on—
					(A)the findings of
			 the Secretary with respect to the study required by subparagraph (A) of
			 paragraph (1);
					(B)the methods
			 developed under subparagraphs (B) and (C) of such paragraph; and
					(C)any
			 recommendations of the Secretary for revising the method described in
			 subparagraph (A) of such paragraph and any legislative action the Secretary
			 considers necessary to implement such method.
					4.Special
			 Assistant for Veterans Affairs in Office of Secretary of Housing and Urban
			 DevelopmentSection 4 of the
			 Department of Housing and Urban Development Act (42 U.S.C. 3533) is amended by
			 adding at the end the following new subsection:
			
				(h)Special
				Assistant for Veterans Affairs
					(1)EstablishmentThere
				shall be in the Department a Special Assistant for Veterans Affairs, who shall
				be in the Office of the Secretary.
					(2)AppointmentThe
				Special Assistant for Veterans Affairs shall be appointed by the Secretary,
				based solely on merit and shall be covered under the provisions of title 5,
				United States Code, governing appointments in the competitive service.
					(3)ResponsibilitiesThe
				Special Assistant for Veterans Affairs shall be responsible for—
						(A)ensuring that
				veterans have access to housing and homeless assistance under each program of
				the Department providing such assistance;
						(B)coordinating all
				programs and activities of the Department relating to veterans;
						(C)serving as a
				liaison for the Department with the Department of Veterans Affairs; and
						(D)carrying out such
				other duties as may be assigned to the Special Assistant by the Secretary or by
				law.
						.
		5.Plan to end
			 veteran homelessness
			(a)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall submit to Congress a
			 comprehensive plan to end homelessness among veterans.
			(b)ElementsThe
			 plan required by subsection (a) shall include the following:
				(1)An analysis of
			 programs of the Department of Veterans Affairs and other departments and
			 agencies of the Federal Government that are designed to prevent homelessness
			 among veterans and assist veterans who are homeless.
				(2)An evaluation of
			 whether and how coordination between the programs described in paragraph (1)
			 would contribute to ending homelessness among veterans.
				(3)Recommendations
			 for improving the programs described in paragraph (1), enhancing coordination
			 between such programs, or eliminating programs that are no longer
			 effective.
				(4)Recommendations
			 for new programs to prevent and end homelessness among veterans, including an
			 estimation of the cost of such programs.
				(5)A timeline for
			 implementing the plan, including milestones to track the implementation of the
			 plan.
				(6)Benchmarks to
			 measure the effectiveness of the plan and the efforts of the Secretary to
			 implement the plan.
				(7)Such other
			 matters as the Secretary considers necessary.
				(c)Consideration
			 of veterans located in rural areasThe analysis, evaluation, and
			 recommendations included in the report required by subsection (a) shall include
			 consideration of the circumstances and requirements that are unique to veterans
			 located in rural areas.
			
